OPINION ON MOTION TO STAY
BERANEK, Judge.
This is an appeal from an order entered by the South Florida Management District on October 20, 1978. The effect of this order is to begin a draw-down as of October 31, 1978, of conservation area 2A. The described area contains 173 square miles *1160and incorporates a significant portion of the original Florida Everglades. A decision to substantially reduce the water level in this vast Everglades area is obviously of great ecological magnitude and we note that the undesirable condition which the District now claims the area to be in, has evolved slowly over a sixteen-year period and is not a sudden happening. The District claims only that absent a remedy the area will “eventually” become a lake system rather than the present Everglades ecosystem.
The appellants previously sought a temporary restraining order before the Circuit Court of Broward County in Platt v. South Florida Water Management District, Case No. 77-18803. The instant appeal is not directed to the actions of the Broward County Circuit Court. However, the Circuit Court found that the plaintiffs had standing to bring this appeal and that the contemplated draw-down would cause irreparable injury if an injunction was not granted. The Circuit Court enjoined the South Florida Water Management District from drawing down the 2A area until a date certain. Prior thereto, this Court granted an emergency motion to stay pending a response from the appellee, South Florida Water Management District. We have now received appellee’s response, along with appellee’s emergency motion to dismiss the appeal filed November 17, 1978, and two motions to strike filed by the appellants on December 4, 1978.
Based upon our review of the record at this time, we see no compelling emergency if the District’s order is not carried out pending the outcome of this appeal and, therefore, the appellant’s motion to stay is granted pending final disposition of this case before this Court. The order of the South Florida Water Management District dated October 20, 1978, is, therefore, stayed until further order of this Court.
We are aware that the motions to dismiss and strike, along with the responses of the parties, raise the issue of the standing of the appellants before this Court. This issue is not here resolved. Accordingly, the motions referred to in this paragraph are reserved pending further order of this Court. The pendency of these motions shall not affect the progress of this appeal and all parties shall promptly proceed.
ANSTEAD and LETTS, JJ., concur.